DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 05/24/2022, claims 1-18 are pending. Applicant’s amendment have overcome the objection of specification and claim and rejection under 112(b) as previously set forth in the non-final rejection dated 02/25/2022. However, upon reconsideration, new ground of rejection under 35 U.S.C. 112(a) and objections to specification and claims are made. see objections and rejection below.

Response to Arguments
In response to applicant’s argument regarding rejection of 101 on remarks page 10-11, “there has been no attempt to show how the claim as a whole fails to incorporate the alleged abstract idea into a practical application … the alleged abstract idea in this case is “mathematical concepts” including identifying zeros and performing a multiply-accumulate operation with respect to a two dimensional array. It is clear that there are infinite ways to identify zeros or perform a multiply accumulate operation without performing the highly specific computerized approach recited in claim 1 as a whole. Claim 10 therefore cannot be considered to be an attempt to monopolize the mathematical concept of identify zeros and performing multiply accumulate operations.” 
Examiner respectfully disagrees because (MPEP 2106.04(I) paragraph 4) while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility, and while a preemption claim may be ineligible, but the absence of complete preemption does not demonstrate that a claim is eligible, instead questions of preemption are resolved by the two-part framework from Alice Corp and Mayo. Examiner has considered the claimed invention as a whole by the application of Alice framework under step 2B (see rejection in page 5-6), the claimed invention is directed to identify zero values and performing MAC operation based on zero skipping, which is the abstract idea, and any additional elements in the claim amount no more than mere instructions to apply the exception using generic system, and considered well-understood, routine, and conventional. Accordingly, under step 2B the claim as a whole does not amount to significantly more than the judicial exception itself.

In response to applicant’s argument regarding rejection of 101 on remarks page 11-12, “claim 10 incorporates the alleged abstract idea into a practical application in that it is "an improvement in the functioning of a computer" (MPEP 2106.04(d)(I). A person attempting to use a generic computer to perform the alleged abstract ideas identified by the examiner would not find the generic computer capable of performing the method of claim 10. claim 10 therefore provides a highly specific computerized algorithm that improves the capabilities of a computer.”
Examiner respectfully disagrees because any arguably improvement is directly from the result of performing the mathematical concept of identify zero value of input and performing MAC operation based on zero skipping algorithm rather than an improvement of technology. In another word, what is claimed is not a technological improvement, but rather a mathematical improvement, improving math may arguably result in the computer to performing efficiently, but improvement of math is not an improvement to the functioning of a computer or technology.

Applicant further asserted on page 12 of Remarks, “ instructions to identify zeros or perform a multiply accumulate operation would not inherently perform the method of claim 10. no evidence has been cited to show that the following element is well-understood or conventional or insignificant post solution activity: load from the second memory into the first memory, a portion of a two-dimensional array defining a first dimension and a second dimension, the portion not including values of the two-dimensional array having first indexes in the first dimension matching the one or more zero index positions".

Examiner respectfully disagrees because examiner pointed to Patterson on page 6-7 under step 2B of non-final rejection, that discloses a step of loading data from memory into a cache as to be well-understood, routine and conventional, and the limitations that recite identify one or more zero index positions in the input vector for each values of the input vector at the one or more zero index positions are zero and the portion not including values of the two dimensional array having first indexes in the first dimension matching the one or more zero index positions falls under the mathematical concept under step 2A prong one. 

In response to applicant argument regarding rejection 103 on Remarks page 14 “this paragraph describes operations being skipped "when a value of a feature or a weight is 0." however, this skipping is performed after an image and filter are already loaded into memory: "[t]he flow controller 240 may read an image and a filter stored in the on-chip memory 230 and write the read image and filter in the temporary memory 250." accordingly, there is no selectivity as to which parts of the image or filter are loaded into memory. The parts of the image or filter that are loaded into memory is much less a function of the zero values of the other of the filter and the image…. Paragraph 48, which discusses fig.5 … There is no mention of only portion of either the image or filter being loaded into the temporary memory, much less the specific approach recited in claim 1".

Examiner respectfully disagrees because applicant argues limitations which are not claimed, it is noted that the features upon which applicant replies (i.e. there is no selectivity as to which parts of the image or filter are loaded into memory, and there is no mention of only portion of either the image or filter being loaded into the temporary memory) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see MPEP 707.07(f) paragraph 7.37.08). Furthermore, as described in [0029] the image and filter stored in the on-chip memory 230 are written into temporary memory 250, [0048] describes figure 5 illustrates the flow controller 240 uses the zero skipping scheme, and as further illustrates in figure 5 and [0051] the right side 530 of figure 5 represents a case where the zero-skipping scheme is used and features and weights are stored in the temporary memory 250, it can be seen that in the 1st boundary, points 1 and 2 includes the weight includes of 0, and such points (wherein values of 0) of the 1st boundary are not in the temporary memory as illustrated in figure 5 table 530, wherein 1st boundary only includes weight values of 17 and 20 [i.e. a portion of a two-dimensional array]. Therefore, only non-zero values of the image and filter to be processed to perform multiply accumulate as illustrated in figure 5 table 530, 1st boundary, and described in [0051,0053]. The table 530 of figure 5 represents a case where the zero skipping scheme is used and feature and weights are stored in the temporary memory 250. Accordingly, it is possible to remove points having no influence on operation result, such as 0 value feature or weight to prevent unnecessary operations of the processing element.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  see the rejection under 35 U.S.C. 112 below.

Claim Objections
Claims 2-3, 6-18 are objected to because of the following informalities:
Claim 2 line 2 "ismatrix" should be "is matrix".
Claim 3 line 2 "computersystem" should be "computer system".
Claim 3 line 8 "asR(k)" should be "as R(k)".
Claim 6 line 1 "wherein the two-dimensional array is stored in the first storage medium in as a plurality entries" should be "wherein the two-dimensional array is stored in the first storage medium as a plurality entries".
Claim 7 line 3 "memorycomprises" should be "memory comprises".
Claim 8 line 2 "aprocessing" should be "a processing".
Claim 9 line 3 "two-dimensionalarray" should be "two-dimensional array".
Claim 10 line 4 "theprocessing" should be "the processing". Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 10 line 12 "firstdimension" should be "first dimension". Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 10 line 14 "theportion" should be "the portion". Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 17 line 2 "chipincluding" should be "chip including".
Claim 18 line 2 "toperform" should be "to perform".
Claim 18 line 3 "thetwo-dimensional" should be "the two-dimensional".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. claim 4 recites "wherein each of the elements of the input vector is a row of pixels from an image", however figure 2-3, [0029] describes that the vector A may be a row of pixels from an image. Therefore, For examination purposes, Examiner interpreted the claim limitation as “wherein each of the elements of the input vector is a pixel from an image”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. without significantly more.

Claim 10¸ recite an apparatus to perform vector matrix multiplication and accumulation with zero skipping values of vector.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites identify one or more zero index positions in the input vector for which values of the input vector at the one or more zero index positions are zero and perform a multiply and accumulate operation on the input vector and the portion of the two-dimensional array, wherein the portion not including values of the two-dimensional array having first indexes in the first dimension matching the one or more index positions. Such limitations cover mathematical calculations, relationship, and/or formula, see at least figure 4 step 412 of performing multiply and accumulate operation and step 406 to determine whether A(i) equals to 0 and step 408 to use/include only values row j of M when A(i) is not equal to 0. Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a system comprising a processing device, a first memory, a second memory. However, these additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data and storing data. Furthermore, the claim additional recites the processing device to receive an input vector such element amounts to mere data gathering, which is a form of insignificant extra solution activity. The claim further recites load from the second memory into the first memory, a portion of a two-dimensional array, such limitation, at most, is considered an insignificant extra-solution activity. Such additional elements fail to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element.  Thus, the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic system. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. For the receiving data is considered to be insignificant extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network, is well-understood, routing, conventional function when it is claimed in a merely generic manner. For loading from the second memory into the first memory is also considered to be insignificant extra solution activity in step 2A, and are determined to be well-understood, routine, and conventional. See e.g., D. Patterson., Computer Organization and Design, The hardware/software interface, Fourth Edition, Elsevior 2008, section 5.2 p.459, figure 5.5, which illustrates the step of loading data from memory into a cache. Accordingly, claim 10 is not patent-eligible under 35 U.S.C. 101.

Claim 11, recites the multiply and accumulate operation is matrix multiplication of the input vector by the portion of the two-dimensional array, such limitation covers mathematical relationships that falls within the “Mathematical Concepts” grouping of the abstract idea, and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus claim 11 is not patent-eligible under 35 U.S.C. 101.

Claim 12, further recites the processing device to perform matrix multiplication by performing multiply and accumulate when A(i) is not equals to zero. Such limitation covers the mathematical relationship, calculations that falls within the “Mathematical Concepts” grouping of the abstract idea, and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus claim 12 is not patent-eligible under 35 U.S.C. 101.

Claims 13 and 14, further recites the processing device to obtain the input vector by retrieving a row of pixels from an image of a set of images and as a set of samples from an audio signal, respectively. Such additional element fails to integrate the judicial exception into a practical application and have been addressed in claim 10 as an insignificant extra solution activity under step 2A and is well understood, routine and conventional under step 2B. Thus claims 13 and 14 are not patent-eligible under 35 U.S.C. 101.

Claim 15, further recites the processing device to obtain the portion of the two-dimensional array from a plurality of entries, each entry including a first index and second index for a non-zero value in the two-dimensional array. Such limitation covers the mathematical relationship that falls within the “Mathematical Concepts” grouping of the abstract idea, and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus claim 15 is not patent-eligible under 35 U.S.C. 101.

Claim 16, further recites the processing device to obtain the plurality of entries by decompressing the portion of the two-dimensional array. Such limitation covers the mathematical relationship that falls within the “Mathematical Concepts” grouping of the abstract idea, and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus claim 16 is not patent-eligible under 35 U.S.C. 101.

Claim 17, further recites the first memory is a cache on a chip including the processing device and the second memory is a random access memory. Such additional elements is recited at high level of generality i.e., as a generic system performing a generic computer function of processing data and storing data and such additional elements fail to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element under step 2A, and the same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. Thus, claim 17 is not patent-eligible under 35 U.S.C. 101.

. Claim 18, further recites the processing device to perform multiply and accumulate operation on the input vector and the portion of the two-dimensional array by performing multiply operations for the input vector and a column of the two-dimensional array in parallel. Such limitation covers the mathematical relationship that falls within the “Mathematical Concepts” grouping of the abstract idea, and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus claim 18 is not patent-eligible under 35 U.S.C. 101.


	Claims 1-3, 5-9 recites method claims that would be practiced by the apparatus claims 10-18. Thus, they are rejected for the same reasons.

Claim 4, further recites each of the elements of the input vector is a row of pixels from an image. Such limitation covers the mathematical relationship that falls within the “Mathematical Concepts” grouping of the abstract idea, and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus claim 4 is not patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-9, 10-11, 13, 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang (US - 20200210819).
The system claims 10-11, 13, 17-18 are addressed before the method claims 1-2, 4, 8-9.
Regarding claim 10, Jang teaches a system (Jang figure 2) comprising: 
a processing device (Jang figure 2 flow controller 240 and processing element 260 [i.e. a processing device]); 
a first memory (Jang figure 2 temporary memory 250 [0030] may be a cache memory); 
a second memory having higher capacity and slower access time by the processing device than the first memory (Jang, figure 2 on-chip memory 230 [0028] maybe a SRAM); 
wherein the processing device is programmed to:
receive an input vector (Jang figure 1-3 [0037] received feature input from the temporary memory 250. As shown in figure 5, for example 1st boundary, each row of 1st boundary [i.e. an input vector]); 
identify one or more zero index positions in the input vector for which values of the input vector at the one or more zero index positions are zero (Jang figure 6 step 601 determines of feature equals 0. Figure 5, for example, 1st boundary shown in the table 430, the “feature” column at point 2 indicates the feature value as 0 [i.e. one or more zero index positions in the input such that value is zero] and is skipped as shown in figure 5 of table 530 1st boundary); 
load from the second memory into the first memory (Jang [0029] the filter stored in the on-chip memory 230 [i.e. the second memory] is loaded to the temporary memory 250 [i.e. the first memory]) ,a portion of a two-dimensional array defining a first dimension and a second dimension, the portion not including values of the two-dimensional array having first indexes in the first dimension matching the one or more zero index positions (Jang figures 1 illustrates the filter matrix 120 is defined as a 2x2 2D array [i.e. two-dimensional array] and figure 5 illustrates in at least the 1st boundary, only portion of the filter matrix 120 is used, and the portion does not include value of the weight having index the corresponding to the index position of the zero value feature); and 
perform a multiply and accumulate operation on the input vector and the portion of the two-dimensional array (Jang, figure 3 [0035-0038] the processing element 260 performs multiply and accumulate operation on the feature and weight received from the temporary memory 250).

Regarding claim 11, Jang discloses the system of claim 10, wherein the multiply and accumulate operation is matrix multiplication of the input vector by the portion of the two-dimensional array (Jang, [0023] figure 1 and 3 provide matrix multiplication for convolution neural network).

Regarding claim 13, Jang discloses the system of claim 10, wherein the processing device is further programmed to obtain the input vector by retrieving a row of pixels from an image of a set of images (Jang, [0009] the image data including a plurality of features, figure 1 [0020] 110 represent an image. Thus, the values in the image represents a row of pixels).

Regarding claim 17, Jang discloses the system of claim 10, wherein the first memory is a cache on a chip including the processing device and the second memory is a random access memory (RAM) (Jang figure 2 temporary memory 250 [0030] may be a cache memory [i.e. the first memory]. on-chip memory 230 [0028] maybe a SRAM [i.e. the second memory]).

Regarding claim 18, Jang discloses the system of claim 10, wherein the processing device is programmed to perform the multiply and accumulate operation on the input vector and the portion of the two-dimensional array by performing multiply operations for the input vector and a column of the two-dimensional array in parallel (Jang, [0023] figure 1 and 3 provide matrix multiplication using multiplier. [0033] for fast parallel processing, the processing system may include a plurality of processing element 260. As shown in table 530, for at least the 1st boundary, the feature value 1 is multiplied with 17 [i.e. a column of the two-dimensional array] and feature value 6 is multiplied with 20 [i.e. column of the two dimensional array]. Accordingly, these computations can be carried in parallel with multiple processing element 260).

Claims 1-2, 4 and 8-9, recite method claims that would be practiced by the apparatus claims 10-11, 13, and 17-18, respectively.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Liu (US - 20200326938).
The system claim 12 is addressed before the method claim 3.
Regarding claim 12, Jang discloses a system of claim 11, wherein the processing device is programmed to perform matrix multiplication by, for two-dimensional array designated as M and the input vector designated as A (Jang figure 3 shows the implementation of the multiply and accumulate operation, figure 1 shows the filter matrix 120 [i.e. two-dimensional array] and the input feature) and setting i = 0 (Jang, figure 5) setting accumulators R(k) = 0 for k = 0 to kMax, where kMax is a number of elements of two-dimensional array in the second dimension (Jang, [0040], the register array 330 may be initialized to 0 [i.e. R(k) = 0] for 0 to number of column in the filter matrix 120[i.e. kmax])
Jang does not disclose performing (a) and (b) until i is equal to a dimension of the two-dimensional array in the second dimension, where in (a) and (b) include: (a) when A(i) is not equal to zero, calculating R(k) for k = 0 to kMax as R(k) = R(k) + A(i)*M(i,k); and (b) incrementing i by one
However, Liu teaches processor for performing matrix multiplication by, for the two-dimensional array designated as M and the input vector designated as A (Liu, figure 2 matrix B [i.e. the two-dimensional array] and each row of matrix A [i.e. the input vector]): setting i = 0 and performing (a) and (b) until i is equal to a dimension of the two-dimensional array in the second dimension (Liu, figure 2 illustrates each row of matrix A is multiplied to matrix B, for example A(0,0) = 1 [i.e. A(0) = 1, where i = 0] is multiplied with B[0] and A(0,3) = 2 [i.e. A(3) = 2] multiplied with B[12]. as shown in table Matrix C, the number of index of matrix A is corresponding to number of index of matrix B. thus the calculation stops when number index of A equals to number index of B [i.e. until i is equal to a dimension of the two-dimensional array in the second dimension]), wherein (a) and (b) include: 
(a) when A(i) is not equal to zero, calculating R(k) for k = 0 to kMax as R(k) = R(k) + A(i)*M(i,k) (Liu, figure 2 illustrates the multiplication of each row of matrix A and matrix B. when A(0,0) [i.e. A(0)] is 1 [i.e. not equal to zero], calculate 1*B(0). A(0,1) and A(0,2) are omitted because of the zero values, and A(0,3) is calculated as 2*B(12) and 1*B(0)+2B(12)); and
(b) incrementing i by one (Liu, figure 2 as illustrated the calculation of A(0,0), A(0,1), A(0,2), A (0,3) [i.e. increasing i by one]).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Jang to perform the matrix multiplication as disclosed in Liu figure 2, wherein only non-zero values of each rows of matrix A is multiplied with corresponding address of matrix B and the determination to skip or perform an operation is only based on whether value of matrix A is zero or non-zero as shown in figure 2. This modification would have been obvious because both references, Liu and Jang, disclose system and method performing matrix multiplication that skipping zero values. Furthermore, as recognized by Liu [0042], the method for performing matrix multiplication would reduce the number of instructions and increase speed. Furthermore, as shown in figure 2, the determination of skipping or performing an operation is done by checking the zero value of elements of matrix A, instead of using both matrix A and B would reduce the complexity of the circuit. 

	Claim 3 recites method claim that would be practiced by the apparatus claim 12. Thus, it is rejected for the same reasons.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Das (US - 20200293858).
The system claim 14 is addressed before the method claim 5.
Regarding claim 14, Jang discloses the system of claim 10, wherein the processing device is further programmed to obtain the input vector as pixels of an image to perform the convolution, but Jang does not disclose the processing device is further programmed to obtain the input vector as a set of samples from an audio signal. 
However, Das teaches the processing device is further programmed to obtain the input vector as a set of samples from an audio signal (Das, [0044] figure 1B, the input feature map data corresponding to an audio input).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Jang to receive input data that correspond to an audio input as disclosed in Das. This modification would have bene obvious because references Jang discloses system to perform convolution/MAC operation for image recognition and Das disclose method and system for performing convolution/MAC operation that receives input (image, video, audio or the like). All of the elements of the claim are known in references Jang and Das and it would have been obvious to one of ordinary skill in the art to use audio signal/value as the input to perform the convolutional neural network to achieve the predictable result of having system to process the audio signal input. See MPEP 2141(III)(A) combining prior art elements according to known methods to yield predictable results.
	
	Claim 5 recites method claim that would be practiced by the apparatus claim 14. Thus, it is rejected for the same reasons.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Lo (US - 20180046898).
The system claim 15-16 are addressed before the method claims 6-7.
Regarding claim 15, Jang discloses the system of claim 10, wherein the processing device is further programmed to obtain the portion of the two-dimensional array, but Jang does not teach obtain the portion of the two-dimensional array from a plurality of entries, each entry including a first index and a second index for a non-zero value in the two-dimensional array
However, Lo teaches the processing device is further programmed to obtain the portion of the two-dimensional array from a plurality of entries, each entry including a first index and a second index for a non-zero value in the two-dimensional array (Lo, figures 2 and 3A [0027, 0042] the kernel is decompressed, which results in a stream of entries [i.e. a plurality of entries], each including a column index and a row index [i.e. a first index and second index]. Claim 8 outputting, by the decompressor, only entries corresponding to non-zero coefficients of the kernel).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Jang’s step of obtaining the filter matrix as the format as shown in table 530 in figure 5 to use a step of decompression of data, which results in a stream of entries, each including a coefficient, a column index and a row index as disclosed in Lo [0042]. This modification would have been obvious because both Jang and Lo discloses method and system performing multiply and accumulate using zero-skipping method on sparse matrix. Furthermore, as recognized by Lo [0027] performing the step of decompression data to have a set of entries, each including a coefficient and its location would reduce the amount of data required to store the kernel when the kernel is sparse.
	
	Regarding claim 16, the combined system of Jang in view of Lo discloses the system of claim 15, wherein the processing device is further programmed to obtain the plurality of entries by decompressing the portion of the two-dimensional array (Lo, figures 2 and 3A [0027, 0042] the kernel is decompressed, which results in a stream of entries [i.e. a plurality of entries], each including a column index and a row index [i.e. a first index and second index]. Only entries for non-zero values are included in the compressed kernel).

	Claims 6-7 are method claims that would be practiced by the apparatus claims 15-16. Thus, they are rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182